Citation Nr: 1542149	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the psychiatric claim on appeal has previously been developed to include only the symptoms of PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include his claimed symptoms.

In the Veteran's July 2012 Notice of Disagreement, he disagreed with the RO's denial of service connection for chronic obstructive pulmonary disorder.  However, the appeal of that issue was not perfected.  The Veteran's VA Form 9 dated in April 2014 limited his appeal to the issue of service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he developed his psychiatric condition as result of his service on a Navy vessel off the coast of Vietnam that was engaged in bombing missions.  The Veteran was afforded a VA examination in February 2012.  The examination report provides a description of the Veteran's history, including pre- and post-service.  The examiner concluded that the Veteran does not have PTSD.  Instead, the examiner found that the Veteran has a "longstanding personality disorder" and he noted several psychiatric stressors not related to military service.  The examiner reported that the Veteran was seen by VA for a mental health assessment in December 2010 and found to have no Axis I diagnosis.  The examiner then noted that a week later the Veteran was seen by the same provider and assessed to have PTSD.  However, the examiner found that the second visit did not include "formal testing or evaluation."  The examiner also noted that in December 2011, the Veteran was diagnosed with a personality disorder and adjustment disorder.

However, there are several other treatment reports from mental health providers that do include diagnosis of mental health problems, including PTSD.  For example, in March 2011, a mental health note includes a diagnosis of PTSD.  Given, the contradictory evidence and assessments a new examination is required.  In order to determine whether the Veteran has a psychiatric condition related to service, a new VA examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015).

Further, the VA examiner assumed a stressor existed due to the Veteran's fear of hostile activity.  The Veteran has repeatedly claimed that his ship was attacked and resulted in the death of a crew member.  Initially, VA responded to the Veteran that not enough information was provided to research the existence of the alleged stressor event.  Following the initial adjudication of the claim, the Veteran's agent provided more precise information in a letter dated in July 2012 to assist in verifying the stressor.  There is also a series of correspondence with the Agent and VA in January 2014 indicating the alleged facts surrounding the stressor.  It appears that the issue of whether the Veteran was exposed to herbicides was sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  However, it does not appear that any further steps were taken to verify the attack on the Bausell DD 845, the naval ship the Veteran served on, from July 14, 1967 to September 13, 1967.  Steps should be taken to attempt to verify the stressor event.

Accordingly, the case is REMANDED for the following action:

1.  Make all attempts necessary to verify the Veteran's reported in-service PTSD stressor, including contacting the U.S. Army and Joint Services Records Research Center (JSRRC).  The Veteran has claimed that the naval ship he served on, that was near the coast of Vietnam, was subject to bombardment.  In the Veteran's VA Form 9 dated in April 2014, the Veteran's representative asserted the bombardment would have occurred on the Bausell DD 845 between July 14, 1967 and September 13, 1967.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted. After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Prior to the examination, the AMC/RO should specify for the examiner any stressor that it is determined is established by the record, to include any stressor claimed by the Veteran that is related to the Veteran's fear of hostile military or terrorist activity, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressor in service.

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  The examiner should comment on the assessments of PTSD found in the Veteran's VA treatment records, including in February and March 2011.

c.  If a diagnosis of PTSD is appropriate but it is NOT related to a stressor that the AMC/RO determined is confirmed by the record, the examiner should specify whether the currently diagnosed PTSD is related to a fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




